DETAILED ACTION	
In Applicant’s Response (RCE) dated 6/28/2021, Applicant amended claims 1 to 24; and argued against all rejections previously set forth in the Office action dated 3/26/2021.
	Claims 1–24 are pending in this case. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2014 has been entered.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 21-24 have been considered but are moot because the new ground of rejection.
Applicant's arguments with regard to 5-16 filed 6/28/2021 have been fully considered but they are not persuasive. 
Applicant argues that: 
In the Office Action, the Examiner equates this follow-up question to the claimed complimentary help action that educates a user about the assistive action. The follow-up question disclosed by Cheyer simply asks the individual for more information regarding their previous command. The user already knows the functionality of the assistant. That is, the user 

The term help action is not specifically defined, it is therefore subject to broadest interpretation reasonable. The limitation is clearly and specifically taught in Cheyer wherein if the system determines that the user would need help action it would output a predetermined message to educate the user about the assistive action such “for what time, and how many people” (fig. 30 paragraph 468 to 470). Therefore applicant’s argument is unpersuasive.  


Allowable Subject Matter
Claims 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 21, 22, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheyer et al., Pub. NO.: 2013/0110520A1, in view of Chan, Pub. No.: 2015/0370428A1. 

With regard to claim 1:
Cheyer discloses A method of facilitating the discovery of a skill of a computerized personal assistant, comprising: receiving a query via a natural language interface (paragraph 139: “Examples of different types of input data/information which may be accessed and/or utilized by intelligent automated assistant 1002 may include, but are not limited to, one or more of the following (or combinations thereof): [0140] Voice input: from mobile devices such as mobile telephones and tablets, computers with microphones, Bluetooth headsets, automobile voice control systems, over the telephone system, recordings on answering services, audio voicemail on integrated messaging services, consumer applications with voice input such as clock radios, telephone station, home entertainment control systems, and game consoles.”); for a first candidate skill of a plurality of candidate skills,  determining a match confidence between the received query and a reference query associated with the first candidate skill , wherein the match confidence for the first candidate skill is  determined to be higher than a match confidence of  a second candidate skill of the plurality of candidate skills (paragraph 314 to 316: “A ranking component analyzes the candidate interpretations 124 and ranks 126 them according to how well they fit syntactic and/or semantic models of intelligent automated assistant 1002. Any sources of constraints on user input may be used. For example, in one embodiment, assistant 1002 may rank the output of the speech-to-text interpreter according to how well the interpretations parse in a syntactic and/or semantic sense, a domain model, task flow model, and/or dialog model, and/or the like: it evaluates how well various combinations of words in the text interpretations 124 would fit the concepts, relations, entities, and properties of active ontology 1050 and its associated models. For example, if speech-to-text service 122 generates the two candidate interpretations "italian food for lunch" and "italian shoes for lunch", the ranking by semantic relevance 126 might rank "italian food for lunch" higher if it better matches the nodes assistant's 1002 active ontology 1050 (e.g., the words "italian", "food" and "lunch" all match nodes in ontology 1050 and they are all connected by relationships in ontology 1050, whereas the word "shoes" does not match ontology 1050 or matches a node that is not part of the dining out domain network). In various embodiments, algorithms or procedures used by assistant 1002 for interpretation of text inputs, including any embodiment of the natural language processing procedure shown in FIG. 28, can be used to rank and score candidate text interpretations 124 generated by speech-to-text service 122. In one embodiment, if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130. If no interpretation ranks above a specified threshold, possible candidate interpretations of speech 134 are presented 132 to the user. The user can then select 136 among the displayed choices.”); comparing the match confidence of the (paragraph 474: “In 310, dialog flow processor component(s) 1080 determine whether this interpretation of user intent is supported strongly enough to proceed, and/or if it is better supported than alternative ambiguous parses. In the current example, the interpretation is strongly supported, with no competing ambiguous parses. If, on the other hand, there are competing ambiguities or sufficient uncertainty, then step 322 is performed, to set the dialog flow step so that the execution phase causes the dialog to output a prompt for more information from the user.”); and executing an assistive action associated with the first candidate skill based on determining that the match confidence of the first candidate skill exceeds the predefined match confidence threshold (paragraph 88: “For example, the user may provide input to assistant 1002 such as "I need to wake tomorrow at 8 am". Once assistant 1002 has determined the user's intent, using the techniques described herein, assistant 1002 can call external services 1360 to interface with an alarm clock function or application on the device. Assistant 1002 sets the alarm on behalf of the user. In this manner, the user can use assistant 1002 as a replacement for conventional mechanisms for setting the alarm or performing other functions on the device”). 
Cheyer does not disclose the aspect wherein for a first candidate skill of a plurality of candidate skills,  determining a match confidence between the received query and a reference query associated with the first candidate skill , wherein the match confidence for the first candidate skill is  determined to be higher than a match confidence of  a second candidate skill of the plurality of candidate skills 
However Chan discloses the aspect wherein for a first candidate skill of a plurality of candidate skills, determining a match confidence between the received query and a reference query associated with the first candidate skill (paragraph 72: “Accordingly, since the user data on the electronic device 102 may be regularly backed up or otherwise synchronized with the user data at the network storage, in some examples, offloading a particular application from the electronic device 102 to the network storage 108 may merely include ensuring the latest version of the application file 117, application data 119, and/or saved application state information 119 has already be synchronized with the network storage 108. As mentioned above, various techniques may be used to select an application to offload in the case that the user requests onloading of an application that is not currently installed on the electronic device 102, such as least recently used, least frequently used, largest application not expected to be used within a threshold period, or so forth..”), wherein the match confidence for the first candidate skill is  determined to be higher than a match confidence of  a second candidate skill of the plurality of candidate skills based, at least in part, on the first candidate skill having a lower utilization frequency when compared to a utilization frequency of the second candidate skill of the plurality of candidate skills (paragraph 72: “Accordingly, since the user data on the electronic device 102 may be regularly backed up or otherwise synchronized with the user data at the network storage, in some examples, offloading a particular application from the electronic device 102 to the network storage 108 may merely include ensuring the latest version of the application file 117, application data 119, and/or saved application state information 119 has already be synchronized with the network storage 108. As mentioned above, various techniques may be used to select an application to offload in the case that the user requests onloading of an application that is not currently installed on the electronic device 102, such as least recently used, least frequently used, largest application not expected to be used within a threshold period, or so forth..”),  It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Chan to Cheyer so the system can quickly find the skill that are rarely used by the user to guide the user through how to use the skill to prevent the skill from been abandoned, allow the user to fully utilize the skill. 

With regard to claims 2 and 22:
Cheyer and Chan disclose the method of claim 1, wherein the first candidate skill is associated with a complementary help action defined by instructions executable by the computerized personal assistant to output a predefined response to educate a user about the first candidate skill. (Cheyer paragraph 704: “In one embodiment, assistant 1002 may suggest useful selection criteria, and the user need only say which criteria are important at the moment. For example, assistant 1002 may ask "which of these matter: price (cheaper is better), location (closer is better), rating (higher rated is better)?" Assistant 1002 may also suggest criteria that may require specific values; for example, "you can say what kind of cuisine you would like or a food item you would like". In one embodiment, assistant 1002 may help the user make a decision among choices that differ on a number of competing criteria (for example, price, quality, availability, and convenience).). 

With regard to claim 3:
Cheyer and Chan disclose The method of claim 2, further comprising executing the instructions defining the complementary help action responsive to the match confidence of the first candidate skill not exceeding the predefined match confidence threshold, and outputting the predefined response (Cheyer paragraph 474: “In 310, dialog flow processor component(s) 1080 determine whether this interpretation of user intent is supported strongly enough to proceed, and/or if it is better supported than alternative ambiguous parses. In the current example, the interpretation is strongly supported, with no competing ambiguous parses. If, on the other hand, there are competing ambiguities or sufficient uncertainty, then step 322 is performed, to set the dialog flow step so that the execution phase causes the dialog to output a prompt for more information from the user.”).

With regard to claim 4:
Cheyer and Chan disclose The method of claim 1, further comprising operating a previously-trained machine learning classifier to determine the match confidence for the first candidate skill of the plurality of candidate skills, the match confidence indicating a quality of match between the query and the reference query of the first candidate skill (Cheyer paragraph 314 to 316: “A ranking component analyzes the candidate interpretations 124 and ranks 126 them according to how well they fit syntactic and/or semantic models of intelligent automated assistant 1002. Any sources of constraints on user input may be used. For example, in one embodiment, assistant 1002 may rank the output of the speech-to-text interpreter according to how well the interpretations parse in a syntactic and/or semantic sense, a domain model, task flow model, and/or dialog model, and/or the like: it evaluates how well various combinations of words in the text interpretations 124 would fit the concepts, relations, entities, and properties of active ontology 1050 and its associated models. For example, if speech-to-text service 122 generates the two candidate interpretations "italian food for lunch" and "italian shoes for lunch", the ranking by semantic relevance 126 might rank "italian food for lunch" higher if it better matches the nodes assistant's 1002 active ontology 1050 (e.g., the words "italian", "food" and "lunch" all match nodes in ontology 1050 and they are all connected by relationships in ontology 1050, whereas the word "shoes" does not match ontology 1050 or matches a node that is not part of the dining out domain network). In various embodiments, algorithms or procedures used by assistant 1002 for interpretation of text inputs, including any embodiment of the natural language processing procedure shown in FIG. 28, can be used to rank and score candidate text interpretations 124 generated by speech-to-text service 122. In one embodiment, if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130. If no interpretation ranks above a specified threshold, possible candidate interpretations of speech 134 are presented 132 to the user. The user can then select 136 among the displayed choices.”). 

Claim 21 is rejected for the same reason as claim 1. 

With regard to claim 23: 
Cheyer and Chan disclose the system of claim 21, further comprising instructions for outputting a disambiguating question associated with the assistive action. (Cheyer paragraph 88: “If the user's requests are ambiguous or need further clarification, assistant 1002 can use the various techniques described herein, including active elicitation, paraphrasing, suggestions, and the like, to obtain the needed information so that the correct servers 1340 are called and the intended action taken. In one embodiment, assistant 1002 may prompt the user for confirmation before calling a servers 1340 to perform a function. In one embodiment, a user can selectively disable assistant's 1002 ability to call particular servers 1340, or can disable all such service-calling if desired.”).


With regard to claim 24:
Cheyer and Chan disclose The system of claim 21, further comprising instructions for operating a previously-trained machine learning classifier to assess the match confidence, the match confidence indicating a quality of match between the query and the reference query of the first candidate skill (Cheyer paragraph 314 to 316: “A ranking component analyzes the candidate interpretations 124 and ranks 126 them according to how well they fit syntactic and/or semantic models of intelligent automated assistant 1002. Any sources of constraints on user input may be used. For example, in one embodiment, assistant 1002 may rank the output of the speech-to-text interpreter according to how well the interpretations parse in a syntactic and/or semantic sense, a domain model, task flow model, and/or dialog model, and/or the like: it evaluates how well various combinations of words in the text interpretations 124 would fit the concepts, relations, entities, and properties of active ontology 1050 and its associated models. For example, if speech-to-text service 122 generates the two candidate interpretations "italian food for lunch" and "italian shoes for lunch", the ranking by semantic relevance 126 might rank "italian food for lunch" higher if it better matches the nodes assistant's 1002 active ontology 1050 (e.g., the words "italian", "food" and "lunch" all match nodes in ontology 1050 and they are all connected by relationships in ontology 1050, whereas the word "shoes" does not match ontology 1050 or matches a node that is not part of the dining out domain network). In various embodiments, algorithms or procedures used by assistant 1002 for interpretation of text inputs, including any embodiment of the natural language processing procedure shown in FIG. 28, can be used to rank and score candidate text interpretations 124 generated by speech-to-text service 122. In one embodiment, if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130. If no interpretation ranks above a specified threshold, possible candidate interpretations of speech 134 are presented 132 to the user. The user can then select 136 among the displayed choices. ”). 
.


Claims 5-9, 11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheyer et al., Pub. NO.: 2013/0110520A1, in view of Drake, Pub. No: 2019/0164193.  

With regard to claim 5:
Cheyer disclose a method of facilitating discovery of a skill of a computerized personal assistant, comprising: determining a plurality of candidate skills for the computerized personal assistant (paragraph 255: “In at least one embodiment, semantic paraphrases of recent inputs, request, or results may be matched against the current input. For example, if the user had previously request "live music" and obtained concert listing, and then typed "music" in an active input elicitation environment, suggestions may include "live music" and/or "concerts". [0256] Long term personal memory 1054, which may be used to suggest matching items from long term memory. Such matching items may include, for example, one or more or any combination of: domain entities that are saved (e.g., "favorite" restaurants, movies, theaters, venues, and the like), to-do items, list items, calendar entries, people names in contacts/address books, street or city names mentioned in contact/address books, and the like.”);  wherein at least one candidate skill of the plurality of candidate skills is associated with: an assistive action that performs an operation to assist a user (Cheyer paragraph 87 and 88: “For example, the user may provide input to assistant 1002 such as "I need to wake tomorrow at 8 am". Once assistant 1002 has determined the user's intent, using the techniques described herein, assistant 1002 can call external services 1360 to interface with an alarm clock function or application on the device. Assistant 1002 sets the alarm on behalf of the user. In this manner, the user can use assistant 1002 as a replacement for conventional mechanisms for setting the alarm or performing other functions on the device.)  ; a reference context previously associated with the assistive action (Cheyer paragraph 86: “In addition, in one embodiment, servers 1340 can call external services 1360 when needed to obtain additional information or refer to store data concerning previous interactions with particular users. Communications with external services 1360 can take place, for example, via network 1361. In various embodiments, external services 1360 include web-enabled services and/or functionality related to or installed on the hardware device itself. For example, in an embodiment where assistant 1002 is implemented on a smartphone or other electronic device, assistant 1002 can obtain information stored in a calendar application ("app"), contacts, and/or other sources.”);  and a complementary help action  associated with the assistive action, wherein the complementary help action  outputs a predefined response to educate the user about the assistive action (paragraph 464 to 470: “Referring now to FIGS. 30 and 31, there are shown screen shots illustrating an example of various types of functions, operations, actions, and/or other features which may be provided by dialog flow processor component(s) according to one embodiment. 
As shown in screen 3001, user requests a dinner reservation by providing speech or text input 3002 "book me a table for dinner". Assistant 1002 generates a prompt 3003 asking the user to specify time and party size. Once these parameters have been provided, screen 3101 is shown. Assistant 1002 outputs a dialog box 3102 indicating that results are being presented, and a prompt 3103 asking the user to click a time. Listings 3104 are also displayed. 
.”), recognizing a current context associated with the user (paragraph 143: “In addition, time may be used in the context of user requests, such as for instance, to interpret phrases such as "in an hour" and "tonight". [0144] Compass, accelerometer, gyroscope, and/or travel velocity data, as well as other sensor data from mobile or handheld devices or embedded systems such as automobile control systems. This may also include device positioning data from remote controls to appliances and game consoles. [0145] Clicking and menu selection and other events from a graphical user interface (GUI) on any device having a GUI. Further examples include touches to a touch screen. [0146] Events from sensors and other data-driven triggers, such as alarm clocks, calendar alerts, price change triggers, location triggers, push notification onto a device from servers, and the like.”); determining a match confidence for the at least one candidate skill of the plurality of  candidate skills (paragraph 255: “In at least one embodiment, semantic paraphrases of recent inputs, request, or results may be matched against the current input. For example, if the user had previously request "live music" and obtained concert listing, and then typed "music" in an active input elicitation environment, suggestions may include "live music" and/or "concerts". [0256] Long term personal memory 1054, which may be used to suggest matching items from long term memory. Such matching items may include, for example, one or more or any combination of: domain entities that are saved (e.g., "favorite" restaurants, movies, theaters, venues, and the like), to-do items, list items, calendar entries, people names in contacts/address books, street or city names mentioned in contact/address books, and the like.”);  and causing execution of  the complementary help action responsive to the match confidence not exceeding a predefined match confidence threshold (paragraph 474: “In 310, dialog flow processor component(s) 1080 determine whether this interpretation of user intent is supported strongly enough to proceed, and/or if it is better supported than alternative ambiguous parses. In the current example, the interpretation is strongly supported, with no competing ambiguous parses. If, on the other hand, there are competing ambiguities or sufficient uncertainty, then step 322 is performed, to set the dialog flow step so that the execution phase causes the dialog to output a prompt for more information from the user.”).
Cheyer does not disclose the aspect wherein the match confidence indicating a quality of match between the current context and the reference context of the candidate skill. 
However Drake discloses the aspect of recognizing a current context of the user operating a previously-trained machine learning classifier to assess a match confidence for each candidate result of the plurality of available skills, the match confidence (Drake paragraph 20: “In one example, the PSC system may use the one or more trained machine learning models to determine a similarity between the search metadata of a client-initiated search and instances of historical search metadata associated with the client. In doing so, the PSC system may determine a search context based at least in part on the similarity between the search metadata and an instance of historical search metadata being greater than a predetermined similarity threshold. In some examples, the PSC system may assign a similarity score to each instance of historical search metadata based on a degree of correlation to the search metadata of the client-initiated search. The similarity score may be an alpha-numeric expression (i.e., 0 to 10, or A to F), a descriptive expression (i.e., low, medium, or high), based on color (i.e., red, yellow, or green), or any other suitable scale that reflects a degree of correlation between the search metadata and instance of historical search metadata. Further, the predetermined similarity threshold may correspond to a mean-value similarity score (i.e., 5, C, medium, or yellow). A mean-value similarity score may reflect a correlation of some, but not all, components of search metadata (i.e., IP address accessed by a client device subsequent to a client-initiated search, number of bits of character string, time-stamp that corresponds to the client-initiated search, device identifier, and/or so forth). A similarity score that is above the predetermined similarity threshold (i.e., 6 to 10, high, or green) may be considered as having a good correlation of at least half of the components of search metadata. Alternatively, a similarity score that is less than the predetermined similarity threshold (i.e., 0 to 4, low, or red) may reflect a correlation of less than half of the components of search metadata. In various examples, the predetermined similarity threshold may be set by an operator of the PSC system, an operator of the telecommunications network, or a combination of both.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Drake to Cheyer so the system can quickly find the skill best match user’s needs based on contextual information so the current context match the reference context to find the skill that mostly likely to fit the user’s need based on user’s context saving user time and effort.--



With regard to claims 6 and 18:
Cheyer and Drake disclose the method of claim 5, wherein: the reference context includes a seed query defined by an exemplary natural language sentence (Cheyer paragraph 1016: “In one embodiment, assistant 1002 attempts to resolve ambiguities via suggestions. For example, if the set of current interpretations of user intent is too ambiguous 310, then suggestions are one way to prompt for more information 322. In one embodiment, for constrained selection tasks, assistant 1002 factors out common constraints among ambiguous interpretations of intent 290 and presents the differences among them to the user. For example, if the user input includes the word "cafe" and this word could match the name of a restaurant or the type of restaurant, then assistant 1002 can ask "did you mean restaurants named `cafe` or `cafe restaurants`?"”); the operation to assist the user (Cheyer paragraph 139: “Examples of different types of input data/information which may be accessed and/or utilized by intelligent automated assistant 1002 may include, but are not limited to, one or more of the following (or combinations thereof): [0140] Voice input: from mobile devices such as mobile telephones and tablets, computers with microphones, Bluetooth headsets, automobile voice control systems, over the telephone system, recordings on answering services, audio voicemail on integrated messaging services, consumer applications with voice input such as clock radios, telephone station, home entertainment control systems, and game consoles. [0141] Text input from keyboards on computers or mobile devices, keypads on remote controls or other consumer electronics devices, email messages sent to the assistant, instant messages or similar short messages sent to the assistant, text received from players in multiuser game environments, and text streamed in message feeds.). 

With regard to claims 7 and 19:
Cheyer and Drake disclose The method of claim 5, wherein: the reference context includes a historical activity context including state data of a computer service, the state data associated with a recognized activity of a historical user of the computer service; the operation to assist the user pertains to the recognized activity (Cheyer paragraph 255: “In at least one embodiment, semantic paraphrases of recent inputs, request, or results may be matched against the current input. For example, if the user had previously request "live music" and obtained concert listing, and then typed "music" in an active input elicitation environment, suggestions may include "live music" and/or "concerts". [0256] Long term personal memory 1054, which may be used to suggest matching items from long term memory. Such matching items may include, for example, one or more or any combination of: domain entities that are saved (e.g., "favorite" restaurants, movies, theaters, venues, and the like), to-do items, list items, calendar entries, people names in contacts/address books, street or city names mentioned in contact/address books, and the like.”); executing; and the current context of the user includes a current activity context including state data of the computer service, the state data indicating the user is using the computer service to engage in the recognized activity (Cheyer paragraph 143: “In addition, time may be used in the context of user requests, such as for instance, to interpret phrases such as "in an hour" and "tonight". [0144] Compass, accelerometer, gyroscope, and/or travel velocity data, as well as other sensor data from mobile or handheld devices or embedded systems such as automobile control systems. This may also include device positioning data from remote controls to appliances and game consoles. [0145] Clicking and menu selection and other events from a graphical user interface (GUI) on any device having a GUI. Further examples include touches to a touch screen. [0146] Events from sensors and other data-driven triggers, such as alarm clocks, calendar alerts, price change triggers, location triggers, push notification onto a device from servers, and the like.”). 


Cheyer and Drake disclose The method of claim 5, wherein the instructions defining the complementary help action of the candidate skill are executed proactively, responsive to assessing a match confidence for the candidate skill (Cheyer paragraph 474: “In 310, dialog flow processor component(s) 1080 determine whether this interpretation of user intent is supported strongly enough to proceed, and/or if it is better supported than alternative ambiguous parses. In the current example, the interpretation is strongly supported, with no competing ambiguous parses. If, on the other hand, there are competing ambiguities or sufficient uncertainty, then step 322 is performed, to set the dialog flow step so that the execution phase causes the dialog to output a prompt for more information from the user.”). 

With regard to claim 9:
Cheyer and Drake disclose The method of claim 5, wherein: the current context of the user includes a user preference; and assessing the match confidence includes assessing a higher match confidence for the candidate skill based on the assistive action satisfying the user preference (Cheyer paragraph 474: “In 310, dialog flow processor component(s) 1080 determine whether this interpretation of user intent is supported strongly enough to proceed, and/or if it is better supported than alternative ambiguous parses. In the current example, the interpretation is strongly supported, with no competing ambiguous parses. If, on the other hand, there are competing ambiguities or sufficient uncertainty, then step 322 is performed, to set the dialog flow step so that the execution phase causes the dialog to output a prompt for more information from the user.”). 


With regard to claim 11:
Cheyer and Drake disclose The method of claim 5, further comprising: operating the previously-trained machine learning classifier to assess, for each available skill of the plurality of available skills, a candidate match confidence for the available skill; ranking the plurality of available skills by candidate match confidence; and wherein the candidate skill is an available skill having a highest candidate match confidence (Cheyer paragraph 314 to 316: “A ranking component analyzes the candidate interpretations 124 and ranks 126 them according to how well they fit syntactic and/or semantic models of intelligent automated assistant 1002. Any sources of constraints on user input may be used. For example, in one embodiment, assistant 1002 may rank the output of the speech-to-text interpreter according to how well the interpretations parse in a syntactic and/or semantic sense, a domain model, task flow model, and/or dialog model, and/or the like: it evaluates how well various combinations of words in the text interpretations 124 would fit the concepts, relations, entities, and properties of active ontology 1050 and its associated models. For example, if speech-to-text service 122 generates the two candidate interpretations "italian food for lunch" and "italian shoes for lunch", the ranking by semantic relevance 126 might rank "italian food for lunch" higher if it better matches the nodes assistant's 1002 active ontology 1050 (e.g., the words "italian", "food" and "lunch" all match nodes in ontology 1050 and they are all connected by relationships in ontology 1050, whereas the word "shoes" does not match ontology 1050 or matches a node that is not part of the dining out domain network). In various embodiments, algorithms or procedures used by assistant 1002 for interpretation of text inputs, including any embodiment of the natural language processing procedure shown in FIG. 28, can be used to rank and score candidate text interpretations 124 generated by speech-to-text service 122. In one embodiment, if ranking component 126 determines 128 that the highest-ranking speech interpretation from interpretations 124 ranks above a specified threshold, the highest-ranking interpretation may be automatically selected 130. If no interpretation ranks above a specified threshold, possible candidate interpretations of speech 134 are presented 132 to the user. The user can then select 136 among the displayed choices. ”). 


With regard to claim 13:
Cheyer and Drake disclose The method of claim 5, wherein outputting the predefined response to educate the user about the assistive action includes outputting, via a natural language user interface, a natural language description of the assistive action(Cheyer paragraph 1016: “In one embodiment, assistant 1002 attempts to resolve ambiguities via suggestions. For example, if the set of current interpretations of user intent is too ambiguous 310, then suggestions are one way to prompt for more information 322. In one embodiment, for constrained selection tasks, assistant 1002 factors out common constraints among ambiguous interpretations of intent 290 and presents the differences among them to the user. For example, if the user input includes the word "cafe" and this word could match the name of a restaurant or the type of restaurant, then assistant 1002 can ask "did you mean restaurants named `cafe` or `cafe restaurants`?"). 

With regard to claim 14:
Cheyer and Drake disclose The method of claim 5, wherein the predefined response to educate the user about the assistive action indicates an exemplary query responsive to which the computerized personal assistant is programmed to perform the assistive action (Cheyer paragraph 1016: “In one embodiment, assistant 1002 attempts to resolve ambiguities via suggestions. For example, if the set of current interpretations of user intent is too ambiguous 310, then suggestions are one way to prompt for more information 322. In one embodiment, for constrained selection tasks, assistant 1002 factors out common constraints among ambiguous interpretations of intent 290 and presents the differences among them to the user. For example, if the user input includes the word "cafe" and this word could match the name of a restaurant or the type of restaurant, then assistant 1002 can ask "did you mean restaurants named `cafe` or `cafe restaurants`?").

With regard to claim 15:
Cheyer and Drake disclose The method of claim 5, wherein the complementary help action further defines a disambiguating question, the method further comprising: (Cheyer paragraph 88: “If the user's requests are ambiguous or need further clarification, assistant 1002 can use the various techniques described herein, including active elicitation, paraphrasing, suggestions, and the like, to obtain the needed information so that the correct servers 1340 are called and the intended action taken. In one embodiment, assistant 1002 may prompt the user for confirmation before calling a servers 1340 to perform a function. In one embodiment, a user can selectively disable assistant's 1002 ability to call particular servers 1340, or can disable all such service-calling if desired.”).
. 

With regard to claim 16:
Cheyer and Drake disclose The method of claim 5, further comprising: receiving a training example context; for an available skill of the plurality of available skills: operating the previously-trained machine learning classifier to assess a training confidence indicating a quality of match between the training example context and a first training reference context previously associated with the available skill, wherein the training confidence does not exceed the predefined match confidence threshold; receiving, from a trainer, a second training reference context; and updating the computer database to associate the second training reference context with the assistive (Cheyer paragraph 1016: “In one embodiment, assistant 1002 attempts to resolve ambiguities via suggestions. For example, if the set of current interpretations of user intent is too ambiguous 310, then suggestions are one way to prompt for more information 322. In one embodiment, for constrained selection tasks, assistant 1002 factors out common constraints among ambiguous interpretations of intent 290 and presents the differences among them to the user. For example, if the user input includes the word "cafe" and this word could match the name of a restaurant or the type of restaurant, then assistant 1002 can ask "did you mean restaurants named `cafe` or `cafe restaurants`?").

Claim 17 is rejected for the same reason as claim 5. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheyer et al., Pub. NO.: 2013/0110520A1, in view of Drake, and further in view of Chan. 
With regard to claim 10:
Cheyer and Drake do not disclose The method of claim 5, wherein: the current context of the user includes, for each available skill of the plurality of available skills, a utilization frequency indicating a degree of past utilization of the available skill by the user; and assessing the match confidence includes assessing a higher match confidence for the candidate skill based on the candidate skill having a relatively lower utilization frequency.
paragraph 72: “Accordingly, since the user data on the electronic device 102 may be regularly backed up or otherwise synchronized with the user data at the network storage, in some examples, offloading a particular application from the electronic device 102 to the network storage 108 may merely include ensuring the latest version of the application file 117, application data 119, and/or saved application state information 119 has already be synchronized with the network storage 108. As mentioned above, various techniques may be used to select an application to offload in the case that the user requests onloading of an application that is not currently installed on the electronic device 102, such as least recently used, least frequently used, largest application not expected to be used within a threshold period, or so forth..”),  It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Chan to Cheyer and Drake so the system can quickly find the skill that are rarely used by the user to guide the user through how to use the skill to prevent the skill from been abandoned, allow the user to fully utilize the skill.

Pertinent Arts

Sugishita, Pub. No.: 20060064297: an application management screen presenting the frequency of uses with respect to each external application may be presented. In accordance with the frequency of uses, the external applications to be utilized may be determined (e.g., by selecting the applications that are least frequently used).
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DI XIAO/Primary Examiner, Art Unit 2179